Exhibit 10.58

 

LOGO [g2914329143.jpg]

 

U.S.I. Holdings Corporation

 

Stock Option Award Notice

 

You have been granted non-qualified stock options on U.S.I. Holdings Corporation
(the “Company”) common stock under the 2002 Equity Incentive Plan and the
following terms:

 

Name of Recipient:        Total Number of Option Granted:        Option Exercise
Price:        Grant Date:        Option Expiration Date:        Vesting
Schedule:      25% per year *

--------------------------------------------------------------------------------

* The first 25% of the total number of shares subject to this award will vest
when you complete 1 year of continuous “Service” (as defined in the Plan) from
the Vesting Commencement Date. Thereafter, an additional 25% of the shares
subject to this award will vest on each anniversary, when you complete each year
of continuous Service.

 

By the signature of the Company’s representative below, and your signature on
the following page, you and the Company agree that these options granted under
and governed by the terms and conditions of the U.S.I. Holdings Corporation 2002
Equity Incentive Plan (the “Plan”, available on the Company’s Intranet) as well
as the Stock Option Agreement, attached to and made a part of this document.

 

Given under the Common Seal of the

Company/By Order of the Board of Directors

 

--------------------------------------------------------------------------------

David L. Eslick

Chairman, President and Chief Executive Officer

 

This award is subject to the other terms of the Stock Option Award Agreement,

which appears on the back of this Notice. This award is not an award of U.S.I.
Holdings Corporation stock.



--------------------------------------------------------------------------------

Stock Option Award Agreement

 

Section 1. Grant Of Option.

 

This Stock Option Agreement (“Agreement”) is entered into between U.S.I.
Holdings Corporation (the “Company”) and the person whose name appears in the
Notice of Stock Option Grant (the “Notice of Stock Option Grant”) located on the
opposite side of this Agreement (the “Optionee”). The Company has granted to
Optionee an option to purchase shares (the “Shares”) of Common Stock of the
Company in such amount and at the Exercise Price as provided in the Notice of
Option Grant. All capitalized terms herein shall have the meaning given to them
in the U.S.I. Holdings Corporation 2002 Equity Incentive Plan (the “Plan”).

 

Option. On the terms and conditions set forth in the Notice of Stock Option
Grant and this Agreement, the Company grants to the Optionee on the Date of
Grant an option to purchase at the Exercise Price the number of Shares set forth
in the Notice of Stock Option Grant. The Exercise Price is agreed to be at least
100% of the Fair Market Value per Share on the Date of Grant. This option is
intended to be an NSO.

 

Stock Plan. This option is granted pursuant to the Plan, a copy of which the
Optionee acknowledges having received. The provisions of the Plan are
incorporated into this Agreement by this reference.

 

Section 2. Right To Exercise.

 

Exerciseability. Subject to the conditions set forth in this Agreement, all or
part of this option may be exercised prior to its expiration at the time or
times set forth in the Notice of Stock Option Grant.

 

Section 3. No Transfer Or Assignment Of Option.

 

Except as otherwise provided in this Agreement, this option and the rights and
privileges conferred hereby shall not be sold, pledged or otherwise transferred
(whether by operation of law or otherwise) and shall not be subject to sale
under execution, attachment, levy or similar process.

 

Section 4. Exercise Procedures.

 

Notice of Exercise. The Optionee or the Optionee’s representative may exercise
this option by giving notice to the Company or its agent designated for this
purpose, pursuant to this Agreement. The notice shall specify the election to
exercise this option, the number of Shares for which it is being exercised and
the form of payment. The notice shall be signed by the person exercising this
option. In the event that this option is being exercised by the representative
of the Optionee, the notice shall be accompanied by proof (satisfactory to the
Company) of the representative’s right to exercise this option. The Optionee or
the Optionee’s representative shall deliver to the Company, at the time of
giving the notice, payment in a form permissible for the full amount of the
Exercise Price.

 

Issuance of Shares. After receiving a proper notice of exercise, the Company
shall cause to be issued, in book-entry format, shares through the use of the
Direct Registration System or at the request of the purchaser, a certificate or
certificates for the Shares as to which this option has been exercised,
registered in the name of the person exercising this option (or in the names of
such person and his or her spouse as community property or as joint tenants with
right of survivorship).

 

Withholding Taxes. In the event that the Company determines that it is required
to withhold any tax as a result of the exercise of this option, the Optionee, as
a condition to the exercise of this option, shall make arrangements satisfactory
to the Company to enable it to satisfy all withholding requirements. The
Optionee shall also make arrangements satisfactory to the Company to enable it
to satisfy any withholding requirements that may arise in connection with the
vesting or disposition of Shares purchased by exercising this option.

 

Section 5. Payment for Shares.

 

All or part of the Exercise Price may be paid with respect only to purchaser
upon exercise of an option, and provided that a public market for the Shares
exists: through a “same day sale” commitment (on a form prescribed by the
Company) whereby the Optionee irrevocably elects to exercise the option and to
sell a portion of the Shares thereby purchased to pay the Exercise Price, and a
securities broker approved by the Company irrevocably commits to forward the
Exercise Price directly to the Company upon receipt of the proceeds of such
sales.

 

Section 6. Term And Expiration.

 

Basic Term. This option shall in any event expire on the expiration date set
forth in the Notice of Stock Option Grant, which date is 10 years after the Date
of Grant.

 

Termination of Service (Except by Death, Disability or Retirement). If an
Optionee’s Service terminates for any reason other than the Optionee’s death,
Disability or Retirement, then the Optionee’s options shall expire on the
earliest of the following occasions:

 

The termination date determined pursuant to the Basic Term above; or

 

The date 30 days after the termination of the Optionee’s Service for any reason
other than Death, Disability, Retirement or Cause, or such later date as the
Board of Directors may determine; or

 

The date of the termination of the Optionee’s Service for Cause, or such later
date as the Board of Directors may determine.

 

The Optionee may exercise all or part of the Optionee’s options at any time
before the expiration of such options under the preceding sentence, but only to
the extent that such options have vested and otherwise become exercisable. The
balance of such options shall lapse when the Optionee’s Service terminates. When
the Optionee’s Service terminates, this option shall expire immediately with
respect to the number of Shares for which this option is not yet exercisable. In
the event that the Optionee dies after termination of Service but before the
expiration of this option, all or part of this option may be exercised (prior to
expiration) by the executors or administrators of the Optionee’s estate or by
any person who has acquired this option directly from the Optionee by
beneficiary designation, bequest or inheritance, but only to the extent that
this option had become exercisable before the Optionee’s Service terminated.

 

Termination of Service in the Event of Death, Disability or Retirement. If an
Optionee dies or becomes Disabled while the Optionee is in Service, or upon
Retirement (defined in the Plan) of the Optionee, the Optionee’s options shall
expire on the earlier of the following dates:

 

The expiration date determined pursuant to the Basic Term above; or

 

The date 12 months after the Optionee’s termination of Service.

 

All or part of the Optionee’s options may be exercised at any time before the
expiration of such options under the preceding sentence by the Optionee’s legal
representative, executors or administrators of the Optionee’s estate, or by any
person who has acquired such options directly from the Optionee by beneficiary
designation, bequest or inheritance, but only to the extent that such options
had become exercisable before the Optionee’s termination of Service. The balance
of such options shall lapse when the Service of the Optionee terminates.

 

Leaves of Absence. For any purpose under this Agreement, Service shall be deemed
to continue while the Optionee is on a bona fide leave of absence, if such leave
was approved by the Company in writing or if continued crediting of Service for
such purpose is expressly required by the terms of such leave (as determined by
the Company) or by applicable law.

 

Section 7. Registration.

 

The Shares being issued pursuant to this option have been registered under the
Securities Act of 1933, as amended.

 

Section 8. Securities Law Restrictions.

 

Regardless of whether the offering and sale of Shares under the Plan have been
registered under the Securities Act or have been registered or qualified under
the securities laws of any state, the Company at its discretion may impose
restrictions upon the sale, pledge or other transfer of such Shares (including
the placement of appropriate legends on stock certificates or the imposition of
stop-transfer instructions) if, in the judgment of the Company, such
restrictions are necessary or desirable in order to achieve compliance with the
Securities Act, the securities laws of any state or any other law.

 

Section 9. Adjustment Of Shares.

 

In the event of any transaction described in Section 8(a) of the Plan, the terms
of this option (including, without limitation, the number and kind of Shares
subject to this option and the Exercise Price) shall be adjusted as set forth in
Section 8(a) of the Plan. In the event that the Company is a party to a merger
or consolidation, this option shall be subject to the agreement of merger or
consolidation, as provided in Section 8(b) of the Plan.

 

Section 10. Miscellaneous Provisions.

 

Rights as a Stockholder. Neither the Optionee nor the Optionee’s representative
shall have any rights as a stockholder with respect to any Shares subject to
this option until the Optionee or the Optionee’s representative becomes entitled
to receive such Shares by filing a notice of exercise and paying the Exercise
Price pursuant to Sections 4 and 5.

 

No Rights to Continued Employment. Nothing in this option or in the Plan shall
confer upon the Optionee any right to continue in Service for any period of
specific duration or interfere with or otherwise restrict in any way the rights
of the Company (or any Parent or Subsidiary employing or retaining the Optionee)
or of the Optionee, which rights are hereby expressly reserved by each, to
terminate his or her Service at any time and for any reason, with or without
cause.

 

Notice. Any notice required by the terms of this Agreement shall be given in
writing and shall be deemed effective upon personal delivery or upon deposit
with the United States Postal Service, by registered or certified mail, with
postage and fees prepaid. Notice shall be addressed to the Company at its
principal executive office and to the Optionee at the address that he or she
most recently provided to the Company.

 

Entire Agreement. The Notice of Stock Option Grant, this Agreement and the Plan
constitute the entire contract between the parties hereto with regard to the
subject matter hereof. They supersede any other agreements, representations or
understandings (whether oral or written and whether express or implied) which
relate to the subject matter hereof.

 

Choice of Law. This Agreement shall be governed by, and construed in accordance
with, the laws of the State of New York, without regard to principles of
conflict of laws.

 

By receipt of this Notice of Stock Option Grant and this Agreement, you agree to
accept the terms of the Agreement as set forth herein and in the Plan. Please
sign and return this notice to accept this award.

 

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

Participant’s Signature

  Date

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

Print Name

  Date